DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-10 and 12 are pending.
Claim 11 is cancelled.
Claim 12 is new.
Claim(s) 1-10 and 12 are allowed.
Response to Amendment
This Office Action is responsive to the amendment filed on 12/27/2021.
Claim 1 is amended. Claim 12 is new. Accordingly, the amended claim and new claim are being fully considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Noah Flaks (Reg. No. 69,541) on 01/12/2022.
The application has been amended as follows:
Claims 1, 3, 8, 9, and 12 are amended to overcome 35 U.S.C. 112(b) antecedent basis issues.
Equation of the Claim 1 is amended to overcome claim objections due to minor informalities.
The proposed examiner’s amendments are bolded and underlined.

Claim 1: 
	A command-value generation apparatus to calculate a tool path in accordance with a machining program, and generate a tool travel command that is a group of interpolation points each located per unit time on the tool path, the command- value generation apparatus comprising: 
	a divider to segment the machining program into execution units to generate segment machining programs; 
	a parallel computer, including a plurality of arithmetic operators, to execute the segment machining programs in parallel based on the execution units   and generate a segment command for each of the execution units, the segment command being  the group of interpolation points on the tool path; and 
	a command-value generator to generate  the tool travel command from the segment command for each of the execution units, wherein 
	when a first direction from a start of the machining program toward an end of the machining program is defined as a rearward direction and a second direction from the end of the machining program toward the start of the machining program is defined as a forward direction, 

		the divider (1) calculates, based on a preset acceleration A, an acceleration distance by which a tool travels until the tool reaches a command speed F, and (2) calculates, based on the acceleration distance, an overlap quantity Lo at the segmentation point, the overlap quantity Lo being a distance by which the tool travels the acceleration distance and then travels at the command speed F for a travel average smoothing time Ts, 
	the divider calculates the overlap quantity Lo based on the following formula:  
[AltContent: connector]					            
                L
                o
                =
                
                    
                        F
                    
                    
                        2
                    
                
                 
                
                    
                         
                        
                            
                                F
                            
                            
                                A
                            
                        
                        +
                        2
                        T
                        s
                    
                
            
         , and
	the divider causes the start portion of the rearward segment machining program and the end portion of the forward segment machining program to overlap each other by the overlap quantity Lo.

Claim 3: 
	The command-value generation apparatus according to claim 1, wherein the divider segments the machining program into the execution units such that number of the execution units are equal to or greater  than number of the arithmetic operators  in the parallel computer.
Claim 8: 
	The command-value generation apparatus according to claim 1,  wherein to correct spacing, between interpolation points of the group of interpolation points, that occurs at a first location of changeover of the segment command, the command-value generator adjusts a second location of one of the interpolation points on a path of the segment command.

Claim 9: 
	The command-value generation apparatus according to claim 1, wherein the command-value generator deletes overlapping portions in parallel from the segment commands based on the execution units  .

Claim 12: 
	A command-value generation apparatus to calculate a tool path in accordance with a machining program, and generate a tool travel command that is a group of interpolation points each located per unit time on the tool path, the command-value generation apparatus comprising:
	a divider to segment the machining program into execution units to generate segment machining programs; and
	a command-value generator to generate  the tool travel command from the segment command for each of the execution units, wherein 
	the segment machining programs are separate from one another by at least one segmentation point, the segment machining programs include a forward segment 
	the divider (1) calculates, based on a preset acceleration A, an acceleration distance by which a tool travels until the tool reaches a command speed F, and (2) calculates, based on the acceleration distance, an overlap quantity Lo at the segmentation point, the overlap quantity Lo being a distance by which the tool travels the acceleration distance and then travels at the command speed F for a travel average smoothing time Ts, 
	the divider calculates the overlap quantity Lo based on the following formula:
	
					            
                L
                o
                =
                
                    
                        F
                    
                    
                        2
                    
                
                 
                
                    
                         
                        
                            
                                F
                            
                            
                                A
                            
                        
                        +
                        2
                        T
                        s
                    
                
            
        , and
	the divider causes the start portion of the rearward segment machining program and the end portion of the forward segment machining program to overlap each other by the overlap quantity Lo.






Reasons for Allowance
Claims 1-10 and 12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Proposed examiner’s amendments overcome 35 USC § 112(b) antecedent basis issues:
	Proposed examiner’s amendments to the claims 1, 3, 8, 9, and 12 have overcome all the 35 USC § 112(b) antecedent basis issues of the claims 1, 3, 8, 9, and 12.
Proposed examiner’s amendments overcome claim objections due to minor informalities:
	Proposed examiner’s amendments to the equation of the claim 1 have overcome all the claim objections of claim 1 due to minor informalities.
35 USC § 103 rejections withdrawn:
	Applicant’s amendments to claim 1 have overcome the 35 USC § 103 rejections to claim 1-10 as set forth in the previous office action; accordingly, all the 35 USC § 103 rejections to the claims 1-10 as set forth in the previous office action have been withdrawn.
Applicant’s arguments regarding the amended claim 1 and new claim 12 are persuasive:
	Applicant’s arguments with respect to the rejection under 35 U.S.C. § 103 of claim 1 have been fully considered and are persuasive. Applicant’s arguments with respect to the allowable subject matter of claim 12 have been fully considered and are 
	“Regarding the rejections of Claims 1-10 under 35 U.S.C. § 103, the rejections are respectfully overcome. The Office Action indicates that Claim 11 would be allowable if rewritten in independent form (see Office Action, page 22). By this Amendment, Claim 1 is amended to incorporate the features previously recited in Claim 11. New independent Claim 12 recites similarly corresponding features as those recited in amended Claim 1, with omission of the parallel computer and the conditional language. 
	Thus, it is respectfully submitted that proper prima facie cases of obviousness cannot be maintained against Claims 1-10 and new Claim 12. 
	Withdrawal of the rejections is respectfully requested.”

	Applicant’s arguments as discussed above are persuasive. 
	In response to applicant’s arguments, applicant’s amendments to claim 1, and examiner’s amendments to claims 1, 3, 8, and 9 all the 35 U.S.C. § 103 rejections of claims 1-10 as set forth in the previous office action have been withdrawn.
	In response to applicant’s arguments regarding claim 12 that states that applicant added the allowable limitations of previous claim 11 (now cancelled) in the new claim 12, claim 12 is allowed.






Claims 1-10:
Claim 1:
	Regarding the previously presented claim 1, Shimomura et al. (US20030033049A1), Oda et al. (US20170300029A1), Aizawa et al. (US20150309498A1), and Nishibashi (US20140195037A1) disclose all the elements of previously presented claim 1 as described in the previous office action mailed on 11/02/2021.
	However, regarding the amended claim 1, none of the Shimomura et al. (US20030033049A1), Oda et al. (US20170300029A1), Aizawa et al. (US20150309498A1), Nishibashi (US20140195037A1), Otsuki et al. (US20120296462A1), or Tezuka et al. (US20130054182A1) taken either alone or in obvious combination disclose, An apparatus, having all the claimed features of applicant’s instant invention, specifically including:	
A command-value generation apparatus to calculate a tool path in accordance with a machining program, and generate a tool travel command that is a group of interpolation points each located per unit time on the tool path, the command- value generation apparatus comprising: 
“a divider to segment the machining program into execution units to generate segment machining programs; 
a parallel computer, including a plurality of arithmetic operators, to execute the segment machining programs in parallel based on the execution units  the group of interpolation points on the tool path; and 
a command-value generator to generate  the tool travel command from the segment command for each of the execution units, wherein 
first direction from a start of the machining program toward an end of the machining program is defined as a rearward direction and a second direction from the end of the machining program toward the start of the machining program is defined as a forward direction, 
	the segment machining programs are separate from one another by at least one segmentation point, the segment machining programs include a forward segment machining program located forward of the segmentation point, and a rearward segment machining program located rearward of the segmentation point, the forward segment machining program having an end portion, the rearward segment machining program having a start portion, 
	the divider (1) calculates, based on a preset acceleration A, an acceleration distance by which a tool travels until the tool reaches a command speed F, and (2) calculates, based on the acceleration distance, an overlap quantity Lo at the segmentation point, the overlap quantity Lo being a distance by which the tool travels the acceleration distance and then travels at the command speed F for a travel average smoothing time Ts, 
	the divider calculates the overlap quantity Lo based on the following formula:  
[AltContent: connector]			                        
                            L
                            o
                            =
                            
                                
                                    F
                                
                                
                                    2
                                
                            
                             
                            
                                
                                     
                                    
                                        
                                            F
                                        
                                        
                                            A
                                        
                                    
                                    +
                                    2
                                    T
                                    s
                                
                            
                        
                     , and
	the divider causes the start portion of the rearward segment machining program and the end portion of the forward segment machining program to overlap each other by the overlap quantity Lo.”

Claims 2-10 are allowed based on their dependencies on claim 1.





Claim 12:
	Regarding claim 12, Shimomura discloses, “A command-value generation apparatus to calculate a tool path in accordance with a machining program,” [See the system calculates tool path according to a machining program: “Each of the computers 16, 18, 20, 22, 24 is adapted to generate a set of NC data for controlling the cutting tool so as to machine the corresponding one of the five parts 1 a-1 e based on corresponding one of the five sets of partial data generated by the partial geometric data generating unit 28. This set of NC data includes data such as data for the path of the cutting tool,” (¶56)];
	“the command-value generation apparatus comprising: a divider to segment the machining program into execution units to generate segment machining programs;” [See the machining program is segmented into execution units 1a-1e to generate segment machining programs 1a, 1b, 1c, 1d, 1e: “the partial geometric data generating unit 28 is adapted to output the set of partial geometric data representing part 1 a and information regarding the cutting tool to the computer 16, to output the set of partial geometric data representing part 1 b and information regarding the cutting tool to the computer 18, to output the set of partial geometric data representing part 1 c and information regarding the cutting tool to the computer 20, to output the set of partial geometric data representing part 1 d and information regarding the cutting tool to the computer 22 and, to output the set of partial geometric data representing part 1 e and information regarding the cutting tool to the computer 24.” (¶55)];
	“a command-value generator to generate  the tool travel command from the segment command for each of the execution units,” [See a tool travel command (e.g.; commands for each part 1a-1f) is generated from each of the execution units 1a-1e: “step of generating sets of partial numerical control data includes a step of generating at least two sets of partial numerical control data in parallel.” (¶24)… “Each of the computers 16, 18, 20, 22, 24 is adapted to generate a set of NC data for controlling the cutting tool so as to machine the corresponding one of the five parts 1 a-1 e based on corresponding one of the five sets of partial data generated by the partial geometric data generating unit 28. This set of NC data includes data such as data for the path of the cutting tool, translation speed of the cutting tool and rotation speed of the cutting tool. Each of the computers 16, 18, 20, 22, 24 is adapted to send the set of partial generated NC data to the NC data generating unit 30.” (¶56)], but doesn’t explicitly disclose, “generate a tool travel command that is a group of interpolation points each located per unit time on the tool path,” “wherein, the segment machining programs are separate from one another by at least one segmentation point, the segment machining programs include a forward segment machining program located forward of the segmentation point, and a rearward segment machining program located rearward of the segmentation point, the forward segment machining program having an end portion, the rearward segment machining program having a start portion,” “the divider (1) calculates, based on a preset acceleration A, an acceleration distance by which a tool travels until the tool reaches a command speed F, and (2) calculates, based on the acceleration distance, an overlap quantity Lo at the segmentation point, the overlap quantity Lo being a distance by which Lo based on the following formula:
					                        
                            L
                            o
                            =
                            
                                
                                    F
                                
                                
                                    2
                                
                            
                             
                            
                                
                                     
                                    
                                        
                                            F
                                        
                                        
                                            A
                                        
                                    
                                    +
                                    2
                                    T
                                    s
                                
                            
                        
                    , and
	“the divider causes the start portion of the rearward segment machining program and the end portion of the forward segment machining program to overlap each other by the overlap quantity Lo.”

	However, regarding claim 12, Oda discloses, “generate a tool travel command that is a group of interpolation points each located per unit time on the tool path,” [See the tool travel command (e.g.; position command) that is a group of interpolation points where each point located per unit time on the tool path (e.g.; interpolation unit determines interpolation points located each time interval in the tool path): “The interpolation arithmetic part 73 calculates a position command value for each of interpolation cycles.” “the interpolation arithmetic part 73 calculates an amount of movement for each time interval set on the basis of the movement command. The interpolation arithmetic part 73 sends the position command value to the servo control part 74.” (¶41)];
	“wherein, the segment machining programs are separate from one another by at least one segmentation point,” [See the separate segments of the machining programs that are separated by the segmentation point P: “A perpendicular bisector of a segment that connects the movement point Pn−1 and the movement point Pn is generated.” (¶76)… “When the workpiece 91 is machined, a plurality of the movement points P are set in accordance with the machining program. A path connecting the movement points P corresponds to the tool path. The tool 90 is moved such that a reference point of the tool 90 such as a tool tip point passes the movement points P.” (¶43)… “in FIG. 2, a movement point from Pn−4 to a movement point Pn+4 are described. In the first tool path, an angled part appears at a portion of the workpiece which corresponds to the movement point Pn so as to form a pointed shape.” (¶47)], but doesn’t explicitly disclose, “the segment machining programs include a forward segment machining program located forward of the segmentation point, and a rearward segment machining program located rearward of the segmentation point, the forward segment machining program having an end portion, the rearward segment machining program having a start portion,” “the divider (1) calculates, based on a preset acceleration A, an acceleration distance by which a tool travels until the tool reaches a command speed F, and (2) calculates, based on the acceleration distance, an overlap quantity Lo at the segmentation point, the overlap quantity Lo being a distance by which the tool travels the acceleration distance and then travels at the command speed F for a travel average smoothing time Ts,” “the divider calculates the overlap quantity Lo based on the following formula:
					                        
                            L
                            o
                            =
                            
                                
                                    F
                                
                                
                                    2
                                
                            
                             
                            
                                
                                     
                                    
                                        
                                            F
                                        
                                        
                                            A
                                        
                                    
                                    +
                                    2
                                    T
                                    s
                                
                            
                        
                    , and
	“the divider causes the start portion of the rearward segment machining program and the end portion of the forward segment machining program to overlap each other by the overlap quantity Lo.”

However, regarding claim 12, Nishibashi discloses, “the divider (1) calculates, based on a preset acceleration A, an acceleration distance by which a tool travels until the tool reaches a command speed F,” [See the system calculates an acceleration distance (e.g.; figure 14; distance from s1 to the point at the end of time interval ts3 travelled from final point s1) based on preset acceleration (e.g.; predefined allowable acceleration limit such that accelerates between a1 and a2 to travel from s1 to the point at the end of time interval ts3) until the tool reaches the command speed (e.g.; travels a determined distance from s1 to the point at the end of time interval ts3 to reach the velocity upper limit value f2 after the end of time interval ts3): “determines whether or not an acceleration command” “has been inputted” (¶60)… “FIGS. 14” “the velocity reaches the velocity upper limit value f2 before reaching the target point (s2, f2) from the final point (s1, f1, t1).” “the velocity is increased from f1 so that the acceleration increases from a1 to the allowable acceleration from the final point (s1, f1, t1)” “the velocity subsequently increases at an acceleration equal to the allowable acceleration (time interval ts2),” “so that the velocity does not exceed the velocity upper limit value f2 and the velocity reaches the velocity upper limit value f2 (time interval ts3),” (¶115)];
	“(2) calculates, based on the acceleration distance, an overlap quantity Lo at the segmentation point, the overlap quantity Lo being a distance by which the tool travels the acceleration distance and then travels at the command speed F for a travel average smoothing time Ts,” [Examiner notes that, in broadest reasonable interpretation the claim describes that the overlap quantity is a distance traveled by the tool using the acceleration and after that the tool travels for an amount of time using the command speed.
	See as described above the tool travels a calculated distance (e.g.; fig. 14 from s1 to the point at the end of time ts3) to reach the command speed f2 at point at the end of time ts3, and then the tool travels using the command speed f2 for a period of time (e.g.; time interval ts4) in order to smooth the tool path curve as shown in figure 14: “determines whether or not an acceleration command” “has been inputted” (¶60)… “the velocity is increased from f1 so that the acceleration increases from a1 to the allowable acceleration from the final point (s1, f1, t1)” “the velocity subsequently increases at an acceleration equal to the allowable acceleration (time interval ts2), the acceleration is subsequently decreased” “so that” “the velocity reaches the velocity upper limit value f2 (time interval ts3), and the target point (s2, f2) is subsequently reached at a velocity equal to the velocity upper limit value f2 (time interval ts4).” (¶115)], but doesn’t explicitly disclose, 
“the segment machining programs include a forward segment machining program located forward of the segmentation point, and a rearward segment machining program located rearward of the segmentation point, the forward segment machining program having an end portion, the rearward segment machining program having a start portion,” “the divider calculates the overlap quantity Lo based on the following formula:
					                        
                            L
                            o
                            =
                            
                                
                                    F
                                
                                
                                    2
                                
                            
                             
                            
                                
                                     
                                    
                                        
                                            F
                                        
                                        
                                            A
                                        
                                    
                                    +
                                    2
                                    T
                                    s
                                
                            
                        
                    , and
	“the divider causes the start portion of the rearward segment machining program and the end portion of the forward segment machining program to overlap each other by the overlap quantity Lo.”
However, regarding claim 12, Aizawa discloses, “the segment machining programs include a forward segment machining program located forward of the segmentation point,” [See the forward segment machining N2 (e.g.; N2 G00 X10. Y7): “N2 is a post-reverse movement command” (¶70)];
	“a rearward segment machining program located rearward of the segmentation point,” [See the rearward segment machining N1 (e.g.; N1 G01 X-5. Y-10. F1000;): “N1 is a pre-reverse movement command,” (¶70)];
	“the forward segment machining program having an end portion,” [See figure 6, the forward machining program N2 has an end portion at Ta (e.g.; N2 at Ta in figure 6)]
	“the rearward segment machining program having a start portion,” [See figure 6, the reverse machining program N1 has a start portion at Ta+δ (e.g.; N1 at Ta+δ in figure 6)]
 	“the divider causes the start portion of the rearward segment machining program and the end portion of the forward segment machining program to overlap each other by” a overlap quantity [See as shown in figure 6, the start portion at Ta+δ of the rearward program N1 and the end portion at Ta of the forward program N2, and the system causes the end portion at Ta and start portion at Ta+δ to overlap by the overlapping quantity (e.g.; in-position width): “The start timing Tax of the X-axis post-reverse movement command can be determined by solving in respect of the start timing Ta of the post-reverse movement command, on the basis of the velocity and acceleration of the X axis, δx (the in-position width when reversing on the X axis), and (Expression 4), using the amount of insufficient travel at reversal, |S2|=δx.” (¶73)… “the start timing Tay of the Y-axis post-reverse movement command can be determined by solving in respect of the start timing Ta of the post-reverse movement command, on the basis of the velocity and acceleration of the Y axis, δy (the in-position width when reversing on the Y axis), and (Expression 4), using the amount of insufficient travel at reversal, |S2|=δy.” (¶74)], but doesn’t explicitly disclose, “the divider calculates the overlap quantity Lo based on the following formula:                         
                            L
                            o
                            =
                            
                                
                                    F
                                
                                
                                    2
                                
                            
                             
                            
                                
                                     
                                    
                                        
                                            F
                                        
                                        
                                            A
                                        
                                    
                                    +
                                    2
                                    T
                                    s
                                
                            
                        
                    , and” “the divider causes the start portion of the rearward segment machining program and the end portion of the forward segment machining program to overlap each other by the overlap quantity Lo.”
	However, regarding claim 12, none of the Shimomura et al. (US20030033049A1), Oda et al. (US20170300029A1), Aizawa et al. (US20150309498A1), Nishibashi (US20140195037A1), Otsuki et al. (US20120296462A1), or Tezuka et al. (US20130054182A1) taken either alone or in obvious combination disclose, An apparatus, having all the claimed features of applicant’s instant invention, specifically including:	
A command-value generation apparatus to calculate a tool path in accordance with a machining program, and generate a tool travel command that is a group of interpolation points each located per unit time on the tool path, the command-value generation apparatus comprising: 
“a divider to segment the machining program into execution units to generate segment machining programs; and
a command-value generator to generate  the tool travel command from the segment command for each of the execution units, wherein 
the segment machining programs are separate from one another by at least one segmentation point, the segment machining programs include a 
the divider (1) calculates, based on a preset acceleration A, an acceleration distance by which a tool travels until the tool reaches a command speed F, and (2) calculates, based on the acceleration distance, an overlap quantity Lo at the segmentation point, the overlap quantity Lo being a distance by which the tool travels the acceleration distance and then travels at the command speed F for a travel average smoothing time Ts, 
the divider calculates the overlap quantity Lo based on the following formula:
	
			                        
                            L
                            o
                            =
                            
                                
                                    F
                                
                                
                                    2
                                
                            
                             
                            
                                
                                     
                                    
                                        
                                            F
                                        
                                        
                                            A
                                        
                                    
                                    +
                                    2
                                    T
                                    s
                                
                            
                        
                    , and
the divider causes the start portion of the rearward segment machining program and the end portion of the forward segment machining program to overlap each other by the overlap quantity Lo.”

It is for these reasons that applicant's invention defines over the prior art of the record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAFAYET whose telephone number is (571)272-8239. The examiner can normally be reached M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./
Examiner
Art Unit 2116



/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116